Citation Nr: 1120083	
Decision Date: 05/24/11    Archive Date: 06/06/11

DOCKET NO.  09-27 600	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to an increased evaluation for left knee degenerative joint disease, status post medial meniscectomy, currently evaluated as 10 percent disabling. 

2.  Entitlement to an initial compensable evaluation for a lumbar spine disorder.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and appellant's spouse



ATTORNEY FOR THE BOARD

Nadine W. Benjamin, Counsel


INTRODUCTION

The Veteran (appellant) served on active duty from June 1983 to June 1989.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  

The issue of entitlement to an increased evaluation for a right knee disorder has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.   (See August 2008 correspondence from the Veteran).  

In June 2010, the Veteran appeared before the undersigned Veteran's Law Judge and gave testimony in support of his claim.  A complete transcript is of record.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Unfortunately, a remand is required in this case.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  

The Veteran seeks a higher evaluation for his service-connected left knee disorder.  During his hearing before the Board in June 2010, the Veteran stated that his left knee disorder had worsened.  He was last examined by VA for disability evaluation in February 2008, and at that time, the claims file was not reviewed.  The examiner mentioned a scar on the left knee; however it was not described.  Where the evidence of record does not reflect the current state of the Veteran's disability, a VA examination must be conducted.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Reexamination will be requested whenever VA determines that there is a need to verify either the continued existence or the current severity of a disability.  See 38 C.F.R. § 3.327(a) (2010).  Therefore, the Board finds that a contemporaneous and thorough VA examination should be conducted to determine the current severity of the Veteran's left knee disorder.  Such examination would be instructive with regard to the appropriate disposition of the claim under appellate review.  See Littke v. Derwinski, 1 Vet. App. 90 (1990).

Additionally, the Veteran was granted service connection for a low back disorder in December 2007 and a noncompensable evaluation was assigned.  In a September 2008 statement the Veteran indicated that he wanted VA to reconsider the original decision and to progress his rating on his back.  The Board construes this statement as a notice of disagreement to the December 2007 determination.  The filing of a notice of disagreement initiates the appeal process.  See Godfrey v. Brown, 7 Vet. App. 398, 408-410 (1995).  The RO has not issued a statement of the case with regard to this issue; the Board is required to remand the issue for issuance of a statement of the case.  See Manlicon v. West, 12 Vet. App. 238 (1999).  After the RO issues a statement of the case, then if, and only if, the Veteran timely files a VA Form 9, substantive appeal, or other correspondence containing the necessary information, this issue may be returned to the Board for adjudication.  

The appellant is hereby notified that it is his responsibility to report for any examination scheduled, and to cooperate in the development of the case, and that the consequences of failure to report for a VA examination without good cause may include denial of the claim.  See 38 C.F.R. §§ 3.158 and 3.655 (2010).  


Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA orthopedic examination to be performed by an examiner who has not previously examined him to determine the nature and extent of his left knee disorder.  The claims file and a copy of this remand must be made available to the examiner for review and the examiner must indicate in the examination report that this has been accomplished.  All indicated tests and studies should be accomplished.  

The VA examiner should conduct all necessary testing, including range of motion studies (measured in degrees, with normal range of motion specified), and should review the results of any prior testing in conjunction with conducting the examination of the Veteran.  The examiner must determine whether there are objective clinical indications of pain or painful motion; weakened movement; premature or excess fatigability; or incoordination; and, if feasible, these determinations should be expressed in terms of the degree of additional range of motion loss due to such factors.  This includes instances when these symptoms "flare-up" or when the each knee is used repeatedly over a period of time.  This determination should also be portrayed, if feasible, in terms of the degree of additional range of motion loss due to these factors.

The examiner shall also specify whether the Veteran has instability in the knee and, if so, the severity thereof (e.g., slight, moderate or severe), and whether there are episodes of locking.  If an opinion cannot be rendered in response to these questions, the reasons should be explained.

The examiner should describe any surgical scars noted on the Veteran's left knee, to include the size of any scars and whether any scar is unstable or painful on examination.  

The examiner is also asked to comment on the impact of the claimed increase in severity of the Veteran's disability, if any, on his employment and activities of daily life.  A complete rationale for any opinion expressed shall be provided.  

2.  The RO should review the claims folder and ensure that all of the foregoing development actions have been conducted and completed in full.  If any development is incomplete, appropriate corrective action is to be implemented.  Specific attention is directed to the report of examination.  If the requested report does not include fully detailed descriptions of pathology and all test reports, specific studies or adequate responses to the specific opinions requested, the report must be returned for corrective action.  38 C.F.R. § 4.2 (2010); See also Stegall v. West, 11 Vet. App. 268 (1998).

3.  Issue a statement of the case, and notify the Veteran of his appellate rights, with respect to the issue of entitlement to a compensable initial valuation for his lumbar spine disorder.  38 C.F.R. § 19.26 (2010).  In the notice and statement of the case, remind the Veteran that to vest the Board with jurisdiction over this issue, a timely substantive appeal must be filed.  38 C.F.R. § 20.202 (2010).  If the Veteran perfects an appeal as to this issue, return the case to the Board for appellate review.

4.  Following completion of the above, the claim for an increased rating for a left knee disorder should be readjudicated.  If the benefit sought is not granted in full, the Veteran and his representative should be furnished an appropriate supplemental statement of the case and be provided an opportunity to respond.  The claim should be returned to the Board as warranted.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).



